IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
GEORGE QUINN,
                                    NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
v.
                                    CASE NO. 1D16-2145
DARDEN RESTAURANTS,
INC.,

      Appellee.

_____________________________/

Opinion filed December 12, 2016.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Stephen Biggie, Melbourne, for Appellant.

Anthony J. Hall and Kimberly J. Doud of Littler Mendelson, P.C., Orlando, for
Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY and KELSEY, JJ., CONCUR; MAKAR, J., SPECIALLY CONCURS
WITH OPINION.
MAKAR, J., specially concurring.

At oral argument, counsel seeking to enforce an attorney’s fees lien against

George Quinn said that the basis for fees was an oral contingency fee agreement

between his firm and Quinn. Even if the lien at issue was perfected in a

procedurally correct manner (which appears to be the case), the fact remains

that the oral contingency fee agreement would be of questionable

enforceability. Rule 4-1.5, Fla. R. of Prof. Resp. (2016) (contingency fee

agreements must be in writing); Chandris, S.A. v. Yanakakis, 668 So. 2d 180,

185–86 (Fla. 1995) (holding that contingency fee contract “must comply with

the rule governing contingent fees in order to be enforceable. . . . a contract that

fails to adhere to these requirements is against public policy and is not

enforceable”). As such, I concur in affirmance.




                                       2